Citation Nr: 1111822	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-50 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder manifested by pelvic pain (now claimed as an ovarian cyst with pelvic pain).

2.  Entitlement to an effective date prior to August 10, 2007, for the grant of service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran has suggested that the effective date for the grant of service connection for bilateral plantar fasciitis should be from her discharge from service.  She did not cite to a specific error, but testified that she had foot problems that began in service and the decision to deny was "was their judgment".  To reasonably raise clear and unmistakable error (CUE), there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications).  While it could be construed that the Veteran is arguing that the December 2001 rating action involved CUE, she has not stated with specificity what that CUE was and a claim for CUE is not inferred.  


FINDINGS OF FACT

1.  A December 2001 rating decision denied the Veteran's claim for service connection for disorder manifested by pelvic pain finding no evidence of a chronic post service gynecological disorder related to military service.  An August 2003 rating decision declined to reopen the previously denied claim for service connection for pelvic pain.  The Veteran was notified in writing of the RO's determinations and her appellate rights and did not appeal.  The decisions are final.

2.  The evidence associated with the claims file since the August 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder manifested by pelvic pain (now claimed as an ovarian cyst with pelvic pain).

3.  Giving the Veteran the benefit of the doubt, a left ovarian cyst with pelvic pain had its onset during her active military service.

4.  The Veteran's original claim for service connection for a bilateral foot disorder was received by the RO in July 2001.

5.  A December 2001 unappealed RO rating decision denied the Veteran's claim for service connection for a bilateral foot disorder.  She was notified in writing of the RO's determination and her appellate rights and did not appeal and the decision was final.  An August 2003 rating decision declined to reopen the previously denied claim for service connection for a bilateral foot disorder and an April 2007 rating decision denied service connection for a left foot disorder.  The Veteran was notified in writing of the RO's determinations and her appellate rights and did not appeal.  The decisions are final.  

6.  On July 30, 2007, the Veteran submitted a written statement regarding a left foot disorder and, on August 10, 2007, filed a new petition to reopen her claim of entitlement to service connection for a foot disorder and, in the July 2008 rating decision, the RO granted service connection for bilateral plantar fasciitis and a 10 percent disability evaluation, effective from August 10, 2007.

7.  There is no evidence of any earlier formal or informal claim for service connection for foot disorder prior to July 30, 2007.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied service connection for a disorder manifested by pelvic pain, and the August 2003 rating decision that declined to reopen the previously denied claim for service connection for a disorder manifested by pelvic pain, are final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the August 2003 RO decision is new and material and the claim for service connection for a disorder manifested by pelvic pain (now claimed as an ovarian cyst with pelvic pain) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, a left ovarian cyst with pelvic pain was incurred during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for an effective date of July 30, 2007, but not earlier, for the grant of service connection and 10 percent disability rating for bilateral plantar fasciitis, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2007 and June 2008 letters, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the August 2007 and June 2008 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim or that evidence that a reopened claim had been filed earlier regarding the claim for an earlier effective date.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records and VA and private records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  She was afforded a VA examination in August 2009, the report of which is of record.

In this case, the Board is granting in full the benefit sought on appeal as to the Veteran's claim for service connection for a disorder manifested by pelvic pain (claimed as an ovarian cyst with pelvic pain).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for an ovarian cyst with pelvic pain will be provided by the RO.  If appellant then disagrees with any of those actions, she may appeal those decisions

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

A. Service Connection for a Disorder Manifested by Pelvic Pain (Claimed as an Ovarian Cyst with Pelvic Pain)

1. New and Material Evidence

A December 2001 rating decision denied the Veteran's claim for service connection for disorder manifested by pelvic pain finding that there was no evidence that the Veteran had a post service chronic gynecological disorder due to military service.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

An August 2003 rating decision denied the Veteran's request to reopen her previously denied claim for service connection for pelvic pain, finding that there was no evidence that she had a post service chronic disorder due to military service.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not appeal.  Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in December 2007.  The evidence added to the record since the August 2003 rating decision includes VA and private medical records and examination reports, dated from 2002 to 2010 (some duplicative of those previously considered by the RO); and the Veteran's oral and written statements in support of her claim.  

Amongst the new records is a July 2010 private medical report from E.H., M.D., a gynecologist, indicating that the Veteran's past medical history included results of a February 2002 ultrasound that showed a cystic mass of the left adnexa with a differential diagnosis of hemorrhagic cyst, tuboovarian abscess, and ovarian tumor; and, that in August 2007, a simple cyst was seen.  However, in November 2008, the Veteran's uterus and ovaries were normal by ultrasound and, in May 2009, a pelvic ultrasound showed normal ovaries and the appearance of a benign intramural fibroid in the uterine fundus.  Results of a July 2009 computed tomography (CT) of the Veteran's abdomen and pelvis were normal and, in January 2010, results of an ultrasound showed normal ovaries and a uterine fibroid.  But, in June 2010, an ultrasound showed a uterine fibroid and left ovary with a 2.2 centimeter (cm.) hypoechoic focus believed to represent a "complicated cyst most likely hemorrhagic".  According to Dr. E.H., there was no "concerning" pathology regarding the Veteran's left ovary.  The Veteran had a small left ovarian cyst that appeared benign, and a uterine fibroid that also appeared benign and may be contributing to her painful, irregular periods.

The evidence added to the record since the December 2001 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the private medical report from Dr. E.H. reflecting a diagnosis of a small left ovarian cyst relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a disorder manifested by pelvic pain (now claimed as an ovarian cyst with pelvic pain) is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2. Service Connection

The Veteran contends that she is entitled to service connection for a disorder manifested by pelvic pain (also claimed as an ovarian cyst with pelvic pain).  Upon review of the evidence of record, the Board finds that the evidence of record is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a left ovarian cyst with pelvic pain.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service treatment records indicate that, in March and December 1994 and in February and May 1995, the Veteran was seen in the clinic with complaints of pelvic pain.  In February 1995, the assessment was ovarian cyst versus pelvic inflammatory disease.  Records also show that she underwent laparoscopic surgery for a right inguinal hernia.  

Post service, a September 2001 VA examination report indicates that the examiner found no evidence of a gynecological disorder.

Results of an ultrasound of the Veteran's pelvis performed in August 2007 revealed evidence of a cyst.  Although, results of an ultrasound performed in May 2009 were essentially normal.

An August 2009 VA examination report indicates that the VA examiner found no evidence of a chronic gynecological disorder.
During her June 2010 Board hearing, the Veteran testified that she experienced pelvic pain since military service that was associated with a fibroid cyst (see hearing transcript at pages 7 and 10).  She indicated that her cyst came and went, essentially expanding and contracting, that her physician believed meant the cyst ruptured (Id.).
 
According to the July 2010 report from Dr. E.H., the Veteran had a history of recurrent left pelvic pain and irregular periods.  Results of a February 2002 ultrasound showed a cystic mass of the left adnexa that was 4.6 cm. in diameter, and the differential diagnosis was hemorrhagic cyst, tuboovarian abscess, and ovarian tumor.  Her right ovary and uterus were normal.  In August 2007, a simple cyst of the left ovary that was 5 by 6 cm. was noted and, in November 2008, the Veteran's ovaries and uterus were normal by ultrasound.  

Further, a May 2009 pelvic ultrasound showed normal ovaries and the appearance of a benign intramural fibroid in the uterine fundus that measured 1.5 by 1.7 cm.  Results of the July 2009 CT of the Veteran's abdomen and pelvis were normal and, in January 2010, results of an ultrasound performed in the physician's office showed normal ovaries and that the uterine fibroid increased to 2.3 by 3.2 cm.  Results of the June 2010 ultrasound showed a uterine fibroid that was essentially unchanged (2.5 by 2.7 cm) with a normal right ovary.  The Veteran's left ovary showed a 2.2 cm. hypoechoic focus that was believed to represent a "complicated cyst most likely hemorrhagic".  Dr. E.H. opined that there was no "concerning" pathology" regarding the Veteran's left ovary.  The Veteran had a small left ovarian cyst that appeared benign and a uterine fibroid that looked to be a benign process and may be contributed to her painful, irregular periods.

As to whether the Veteran has a disorder manifested by pelvic pain (claimed as an ovarian cyst with pelvic pain) related to active service, the evidence is in equipoise. The Veteran maintains that she experienced the onset of pelvic pain and an ovarian cyst in service, to which she attributes her current ovarian cyst and pelvic pain. Service treatment records do confirm that she was treated for complaints of pelvic pain in March and December 1994 and February and May 1995 that, in February 1995, an examiner assessed as an ovarian cyst or pelvic inflammatory disease.  

While, in September 2001 and August 2009, VA examiners did not diagnose a chronic gynecological disorder, in July 2010, a private medical specialist recounted the Veteran's medical history and apparently did not find the Veteran's report of having pelvic pain and an ovarian cyst inconsistent with her medical history.  In fact, the private gynecologist noted clinical evidence of a left cystic mass in February 2002, just a few months after the Veteran's discharge.  These medical opinions have probative value, and after reviewing the record, the Board finds that they are equally plausible and equally probative.  Additionally, the Veteran stated that she has experienced pelvic pain since her separation from military service, an allegation that she is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, in view of the totality of the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran has an ovarian cyst with pelvic pain that had its onset during her active military service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to service connection for a left ovarian cyst with pelvic pain is granted.

B. Earlier Effective Date

The Veteran has argued that July 2001, when she initially applied for service connection for a foot disorder, is the more appropriate date for her award of service connection for bilateral plantar fasciitis.

The record reflects that the Veteran served on active service from September 1992 to July 2001.  In July 2001, the Veteran filed a formal claim for service connection for a foot disorder.  While the Veteran's service medical records include complaints of bilateral foot and leg pain, when examined by VA in September 2001, a bilateral foot disorder was not diagnosed.

In a December 2001 rating decision, the RO denied the Veteran's claim for a bilateral foot disorder on the basis that there was no post service chronic foot disorder.  The Veteran was notified of this decision and did not appeal.  Thus, the decision became final.

In December 2002, the Veteran filed a request to reopen her previously denied claim for service connection for a foot disorder.  Private medical records added to the record include a diagnosis of chronic bilateral plantar fasciitis.  In an August 2003 rating decision, the RO declined to reopen the previously denied claim for service connection for a foot disorder on the basis that there was no evidence of an acquired bilateral foot disorder in service.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not appeal.  The decision became final.

The RO next heard from the Veteran in correspondence dated in November 2004 that addressed a left foot disorder.  In an April 2007 rating decision, the RO denied service connection for a left foot disorder on the basis that there was no showing of a chronic post service left foot disorder incurred in service.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not appeal.  The decision became final.

No further correspondence was received from the Veteran until July 30, 2007, when her written statement addressed a left foot disorder.  

On August 10, 2007, the RO received the Veteran's claim for service connection for a bilateral foot disorder and a left foot disorder.  She underwent a VA examination in July 2008 and was diagnosed with bilateral plantar fasciitis, and the examiner said that her problems started with her left foot in service.  In the July 2008 rating decision, the RO granted service connection for bilateral plantar fasciitis that was effective from August 10, 2007.

During her June 2010 Board hearing, the Veteran argued that a more appropriate date for the grant of service connection for her bilateral foot disability was July 2001 when she filed her initial claim for VA benefits (see hearing transcript at page 6).  She testified that she initially experienced foot problems in service for which she repeatedly sought medical treatment that included wearing inner soles in her footwear (Id. at 4-5).  The Veteran further testified that she continued to experience foot problems after discharge and VA treatment included foot surgeries and physical therapy (Id. at 5-6).

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2010).

In the present case, the record does not reflect that the Veteran's grant of service connection for bilateral plantar fasciitis was based upon a claim filed within the first year after she left service in 2001.  Moreover, the present appeal arose from the RO's actions with regard to the Veteran's reopened claim for service connection, filed in 2007, with respect to which, after service connection for bilateral plantar fasciitis was granted (and a 10 percent rating was assigned), she sought an earlier effective date.  Thus, the exception for claims filed shortly after service is not for application in the instant case.

One additional regulation, specific to this type of case, is for application.  The Veteran's 2007 reopened claim was granted on the basis of new and material evidence that had not previously been of record.  Where new and material evidence is received after final disallowance of a claim for service connection, and the claim is reopened and allowed, the effective date is either the date of receipt of the claim or the date on which entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this case, and giving the Veteran the benefit of the doubt, the Board finds that an effective date of July 30, 2007, is the earliest effective date assignable for service connection for bilateral plantar fasciitis, as a matter of law.  In an unappealed April 2007 rating decision, the RO denied service connection for a left foot disorder.  The Veteran next communicated to the RO about a foot disorder on July 30, 2007 and filed a claim for service connection for a bilateral foot disorder on August 10, 2007 and, after reviewing additional evidence, the RO granted service connection, effective from August 10, 2007, the date of receipt of the claim for a bilateral foot disorder.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."

However, here the Board construes the Veteran's July 30, 2007 written statement as a request to reopen her claim for service connection for a bilateral foot disorder.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  In light of Ingram, Brokowski, and Clemons, the Board finds that the Veteran's service connection for bilateral plantar fasciitis due to active service was established effective from the date of her written statement received by VA on July 30, 2007.  The appeal, therefore, is granted to this limited extent.

The Board also finds that there is no basis for the assignment of an effective date earlier than July 30, 2007 for the grant of service connection and bilateral plantar fasciitis.  In this case, the record shows that the original claim for service connection for a foot disorder was the Veteran's VA Form 21-526 received by the RO in July 2001, within her first year after her separation from service in  2001.  However, as set forth in detail above, the unappealed December 2001 and August 2003 rating decisions denied her claim for service connection for a bilateral foot disorder, and the unappealed April 2007 rating decision denied her claim for a service connection for a left foot disorder, and the claims files do not reflect any communication filed prior to July 30, 2007 that can be construed as a formal or informal claim for this specific benefit.  

As such, an effective date of July 30, 2007, but no earlier, is granted for the award of service connection and 10 percent disability rating for bilateral plantar fasciitis. The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ovarian cyst with pelvic pain is granted.

An effective date of July 30, 2007, but no earlier, for the grant of service connection and award of a 10 percent disability evaluation for bilateral plantar fasciitis is allowed, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


